Citation Nr: 0328422	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-24 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Restoration of a 20 percent disability rating for anterior 
cruciate ligament insufficiency and chondromalacia of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from February 1991 to August 
1992.

This appeal is from an August 2000 rating action that reduced 
the disability rating of the veteran's left knee from 20 
percent to 10 percent.  Both the reduction and the May 2000 
notice to the veteran of VA's proposed reduction predated 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  The 
May 2000 proposal letter informed the veteran that he may 
submit evidence in opposition to the proposed reduction.  It 
did not notify the veteran of the information and evidence 
necessary to substantiate opposition to the proposed 
reduction, nor did it inform him of what information and 
evidence he must submit, if any, and of what information and 
evidence VA would attempt to obtain for him, if any.  Neither 
did the August 2000 VA letter notifying the veteran of the 
reduction in disability rating.  These notices, predating the 
VCAA, cannot be expected to have discharged the duties 
imposed subsequent to their issue, but which are nonetheless 
binding on VA because they were promulgated prior to 
appellate review.

A February 2002 supplemental statement of the case provided 
the text of the regulations implementing the VCAA of 2000, 
but judicial precedent has determined that this alone does 
not discharge VA's duty to inform.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Additionally, a court of binding 
authority has subsequently found invalid part of the 
regulation provided in the SSOC.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) (30 day period set 
forth in 38 C.F.R. § 3.159(b) for response to notice of 
information and evidence necessary to prosecute claim is 
inconsistent with statute).  Whereas this remand is to ensure 
compliance with the VCAA of 2000 generally, the deficiencies 
in 38 C.F.R. § 3.159(b) will be cured as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio, 16 Vet. App. 
183, and the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  Readjudicate the claims at issue, and 
determine whether the appellant's claim 
may now be allowed.  If not, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




